Citation Nr: 0214653	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issues of entitlement to service connection for 
fibromyalgia, circulatory dysfunction of the lower 
extremities, cerebral aneurysm with secondary effects, tinea 
pedis and onychomycosis, electrocardiogram abnormality, loss 
of right eye vision, loss of teeth, peripheral neuropathy and 
bronchial asthma, all claimed due to exposure to herbicides, 
and bilateral hearing loss and tinnitus, claimed as being due 
to noise exposure in service, will be the subjects of a later 
decision.)  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  Service in Vietnam is indicated by the 
evidence of record.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO denied 
service connection for PTSD.  The RO also denied the 
veteran's claims of entitlement to  service connection for 
fibromyalgia, circulatory dysfunction of the lower 
extremities, cerebral aneurysm with secondary effects, tinea 
pedis and onychomycosis, electrocardiogram abnormality, loss 
of right eye vision, loss of teeth, peripheral neuropathy and 
bronchial asthma, all claimed due to exposure to herbicides, 
and bilateral hearing loss and tinnitus, claimed as due to 
noise exposure in service.  

The veteran perfected his appeal with respect to all of the 
issues stated above.  Only the issue of entitlement to 
service connection for PTSD will be addressed in this 
decision.  The Board is undertaking additional development on 
the issues of entitlement to service connection for 
fibromyalgia, circulatory dysfunction of the lower 
extremities, cerebral aneurysm with secondary effects, tinea 
pedis and onychomycosis, electrocardiogram abnormality, loss 
of right eye vision, loss of teeth, peripheral neuropathy and 
bronchial asthma, all claimed due to exposure to herbicides, 
and bilateral hearing loss and tinnitus, both claimed as 
being due to noise exposure during service, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues.  


FINDING OF FACT

A preponderance of the competent and probative evidence 
indicates that the veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  

In the interest of clarity, the Board will initially address 
the application of the 
Veterans Claims Assistance Act of 2000 to this case.  As 
noted in the Introduction above, additional development is 
being undertaken with respect to the other nine issues on 
appeal, which are entitlement to service connection for 
fibromyalgia, circulatory dysfunction of the lower 
extremities, cerebral aneurysm with secondary effects, tinea 
pedis and onychomycosis, electrocardiogram abnormality, loss 
of right eye vision, loss of teeth, peripheral neuropathy and 
bronchial asthma, all claimed due to exposure to herbicides, 
and bilateral hearing loss and tinnitus, claimed as due to 
noise exposure in service.  Those issues will be addressed in 
a subsequent Board decision.  

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist a claimant in the development of the 
claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is applicable to all claims filed on or after its 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
The VCAA therefore is, in the opinion of the Board, 
applicable to the veteran's claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

By virtue of the May 2000 statement of the case (SOC), VA 
notified the veteran and his representative of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  The SOC also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights. 

In addition, the veteran received a letter from the RO dated 
February 14, 2001, which provided detailed information 
concerning the respective responsibilities of VA and the 
veteran under the VCAA.  The RO explained that the veteran 
should submit any evidence that supported his service 
connection claims, such as medical evidence of his current 
disabilities or evidence showing persistent or recurring 
symptoms of those disabilities.  The RO explained that this 
could include treatment records for his claimed conditions, 
statements by physicians or other health care professionals 
who have treated him or lay statements by him and/or others 
describing his problems in service and since service.  The RO 
told the veteran it would attempt to obtain this evidence if 
he completed and signed enclosed authorization forms.  The RO 
also explained that it would obtain VA treatment records if 
he identified the VA facility and dates of treatment.  The RO 
explained that the veteran must provide enough information so 
that it could request the records he identified from the 
agency or person who had them.  The RO also made clear that 
it was ultimately the veteran's responsibility to make sure 
VA received the records.  

By virtue of the foregoing, the Board finds that VA's duty to 
notify has been met.  In this regard, there is no indication 
of record that the veteran has not been appropriately 
notified and/or is not otherwise cognizant of the relevant 
law or what is required of him.  See Quartuccio, 16 Vet. App. 
at 187.  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  

In conjunction with his claims, the veteran was provided VA 
psychiatric examinations in October 1998 and May 1999.  There 
is no indication that there is any relevant evidence that 
currently exists and has not been obtained.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
veteran was given the opportunity to testify at a personal 
hearing, but he declined to do so in a letter dated September 
3, 2000, citing poor health.

In sum, the veteran has received appropriate notice, and the 
facts relevant to his claim of entitlement to service 
connection for PTSD have been properly developed.  There is 
no further action that should be undertaken to comply with 
the provisions of the VCAA.

The Board observes in passing that on August 27, 2002 it sent 
to the veteran a letter referencing the VCAA and requesting 
additional information concerning the disabilities which he 
claims are related to his exposure to herbicides.  The 
veteran responded by letter received by the Board on October 
7, 2002.  Neither the Board's letter or the veteran's 
response involved the issue now under consideration.  As 
noted above, the issues relating to claimed herbicide 
exposure will be further developed by the Board. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as  shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection. 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

Service connection - PTSD

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (which requires that a diagnosis of a 
mental disorder conform to DSM-IV (Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.   See 38 C.F.R. 
§ 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  

Factual background

In seeking entitlement to service connection for PTSD, the 
veteran has reported that his stressful experiences in 
service included being subjected to sniper attacks when his 
LST was making river and beach landings in Vietnam.  
According to the veteran, the vessel repeatedly brought 
personnel and chemicals from the Philippines and Okinawa to 
Vietnam.  The veteran has reported that he was a coxswain, 
and his duties included loading and unloading cargo.  The 
veteran supplied a list of names of friends and classmates 
who were killed or wounded in Vietnam while he was there.  

The veteran's service medical records show that he was 
referred for evaluation of his fitness to remain on active 
duty because of behavior resulting in Captain's masts and 
Courts Martial.  On neuropsychiatric evaluation in June 1967, 
the veteran was determined to have a severe passive-
aggressive personality disorder.  

The veteran contends that he was hospitalized in Japan in 
1967 due to being distraught over things that happened in 
Vietnam.  Service medical records confirm that he was 
hospitalized in June 1967.  However, these records show that 
the day after his neuropsychiatric evaluation, because of the 
knowledge that he was being sent to the brig, he ingested an 
estimated 60 APC tables.  He was hospitalized for two days 
and was discharged to the brig after consultation with the 
neuropsychiatrist who had evaluated him.  The diagnosis was 
improper use of drugs (ASA).  No psychiatric disorder was 
identified at his service separation examination.  

With his claim for service connection for a "nervous 
disorder" filed in 1968, the veteran submitted a report from 
a Dr. K. who stated that his diagnosis was anxiety state, 
while at a VA neuropsychiatric examination in December 1968, 
the physician diagnosed the veteran as having chronic 
personality pattern disturbance, passive-aggressive type.  
Further, in a letter dated in October 1981, the chief 
psychologist of the Jackson County Community Mental Health 
Center reported that his diagnostic impression was probable 
personality disorder with episodic use of drugs associated 
with anxiety and depression.  

In conjunction with his current claim for service connection 
for PTSD, the veteran has submitted statements from friends 
and from his mother to the effect that they noted that after 
service the veteran was withdrawn, antisocial and irritable, 
unlike their recollections of his behavior before he entered 
service.  The veteran has not submitted any medical evidence 
that includes a diagnosis of PTSD, nor has he contended that 
there is any medical evidence not of record that shows a 
diagnosis of PTSD.  In this regard, the Board notes that the 
veteran has reported that he has received VA outpatient 
treatment, but he has not claimed that he has received a 
diagnosis of PTSD.  In the absence of showing a diagnosis of 
PTSD, those records could not be determinative of the claim, 
and further development to obtain those records is, 
therefore, not required.  See Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

In conjunction with this claim, VA has provided the veteran 
with two psychiatric examinations, one in October 1998 and 
another in May 1999.  Neither examination resulted in a 
diagnosis of PTSD.  In the October 1998 examination report, 
the examiner explained fully the reasons that the veteran did 
not meet the DSM-IV diagnostic criteria for PTSD and made the 
diagnosis of dysthymic disorder and personality disorder, not 
otherwise specified.  At the May 1999 examination, the 
examiner noted that the veteran had been followed by a 
psychiatrist and physician's assistant at a VA mental health 
clinic and had been noted to have difficulty with depression 
and anxiety symptoms.  The examiner observed that in those 
sessions, the veteran reported feeling worthless and having 
sleep difficulty, but otherwise appeared to be focused on 
physical complaints secondary to his cerebral aneurysm.  
After review of the record and examination of the veteran, 
the examiner at the May 1999 psychiatric examination 
diagnosed the veteran as having dysthymia and personality 
disorder, not otherwise specified.  


Analysis

Preliminary matter

Initially, the Board notes that in rating decisions dated in 
1969 and 1981, the RO denied service connection for a 
"nervous condition" on the basis that the veteran was 
diagnosed as having a personality disorder, which is not a 
disability for which service connection may be granted.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The veteran did not 
perfect appeals as to those decisions, and they became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Ordinarily, claims of entitlement to service connection which 
have been previously finally denied may be reopened via the 
submission of new and material evidence.
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In this case, the 
veteran now contends that he has PTSD related to his service 
in Vietnam, and the RO has adjudicated this claim on a de 
novo basis.  Because PTSD was not previously considered in 
adjudication of service connection for a nervous condition, 
and regulations pertaining to service connection for PTSD 
have been added since the last final denial of the veteran's 
claim in 1981, the Board agrees that the PTSD claim should be 
adjudicated on a de novo basis without regard to previous 
denials and the submission of new and material evidence.  See 
Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996).  

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between his PTSD 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

The veteran does not carry a diagnosis of PTSD.  Element (1) 
of 38 C.F.R. § 3.304(f) has not been met, and the veteran's 
claim fails on that basis.  See  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) [service connection may not be 
granted unless the claimed disability exists].  Not only is 
there no diagnosis of PTSD of record, but two VA examinations 
which were for the express purpose of determining whether the 
veteran had PTSD did not result in such finding. 

The veteran contends that the VA examiners did not care to 
discuss his present condition or anything relevant to PTSD, 
in effect arguing that the examinations were inadequate.  The 
Board has carefully reviewed both examination reports, which 
have been described in some detail above, and concludes that 
they represent thorough examinations of the veteran along 
with consideration of his psychiatric history.  The 
examination reports reflect a familiarity with the veteran's 
history, including his Vietnam era service.  Indeed, the 
October 1998 examiner included a very detailed recitation of 
the veteran's military history and his reported stressors.
In short, the Board finds that the veteran's allegations of 
inadequate examinations to be contradicted by the examination 
reports themselves.

The only suggestion in the record that the veteran has PTSD 
comes from the veteran himself.  The veteran has indicated 
that became a licensed practical nurse in 1975 and has worked 
as a paramedic and in a nursing home.  

As is true with any piece of evidence, the credibility and 
weight to be attached to this opinion are within the province 
of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cased cited therein.  In view of 
this training and experience, the veteran's claim that he has 
PTSD may be of some limited probative value.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996), YT v. Brown, 9 Vet. 
App. 195, 201 (1996) and Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), all of which generally stand for the proposition that 
any health care professional is qualified to render a medical 
opinion.  However, in evaluating the probative value of the 
veteran's statement, the Board looks at factors such his 
knowledge and skill in analyzing the medical data.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  See also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."]  The Board does not believe that 
the veteran's former occupation as a licensed practical nurse 
qualified him to render competent medical opinions on matters 
such as psychiatric diagnoses.  

The Board may, moreover, take the veteran's self-interest 
into account is assessing the weight to be accorded to his 
self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 
(1999) [although the Board must take a physician-veteran's 
opinions into consideration, it may consider whether self-
interest may be a factor in making such statements, even if 
the veteran himself is a health care professional]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

It is the Board's judgment that the negative evidence, that 
is, the absence of a diagnosis of PTSD from any VA or private 
physician or psychologist, is of greater weight than the 
self-serving opinion of the veteran.  As psychologists and 
physicians, these individuals have substantially more 
training in the evaluation and diagnosis of psychiatric 
disorders than the veteran, and the Board places greater 
weight on their findings and opinions than it does on the 
report of the veteran.  In particular, the Board places great 
weight of probative value on the October 1998 VA examination 
report because the examiner explained in detail why the 
veteran did not meet the DSM-IV criteria for the diagnosis of 
PTSD.  

In the absence of a diagnosis of PTSD, a discussion of the 
other elements required for service connection for PTSD, such 
as whether there is credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, is 
not warranted in this case.  Regardless of whether the 
veteran actually witnessed and participated in these various 
events in service, the preponderance of the competent and 
probative evidence of record shows that the veteran does not 
have a current diagnosis of PTSD.  

In any event, the report of the October 1998 VA examination 
shows that the examiner specifically considered the veteran's 
reports of his stressors in Vietnam, but still concluded that 
a diagnosis of PTSD was not warranted.  That examiner and the 
examiner at the May 1999 VA examination both arrived at a 
diagnosis of dysthymic disorder and personality disorder, not 
otherwise stated.  Thus, even if the veteran's alleged 
stressors were corroborated, the preponderance of the 
competent and probative evidence would not support a finding 
that the veteran has PTSD.

In summary, the Board concludes that the preponderance of the 
evidence does not support a finding that the veteran has 
PTSD.  In the absence of a current diagnosis of PTSD, the 
veteran's claim fails.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Service connection for PTSD is therefore denied.  

ORDER

Service connection for PTSD is denied.  
  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

